DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 Response to Amendment
The amendment filed 09/09/2021 has been entered. Claims 1-9 and 11-23 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9 and 11-22 are rejected as indefinite as a result of depending upon indefinite claim 1.
In claims 6, 19, and 20 the meaning of the limitation “said additive ensuring trouble-free further processing” is unclear. The Applicant’s Specification teaches (page 4, lines 2-5) additives which ensure trouble-free further processing of the food are, in particular, additives which maintain or improve the technological properties of the food product, such as the improvement of the ability to be baked, the ability to spread, the ability to trickle or machine suitability. While this defines the meaning of “ensuring trouble free further processing” the scope is still unclear because there is no further definition or common understanding of “technological properties of a food product”. As one of ordinary skill in the art would not know the scope of what constitutes a “technological property” of a food product, they would consequently not understand the scope of “ensuring trouble free-further processing”. Therefore, claims 6, 19, and 20 are rejected under 35 U.S.C. 112(b).
Claim 7 is rejected as indefinite for depending upon indefinite claim 6. 
Regarding claims 21 and 22, the term "nibble" renders the claims indefinite. The Applicant’s Specification teaches (page 1, lines 5-7; ) examples of snack products are products to nibble, such as dried fruits, nut mixtures or salty snacks such as potato chips, peanut flips or crackers. However, these are merely examples and do not provide a definite scope for the term “nibble”. The term also does not have a well understood meaning in the art, and consequently the scope of “nibble” is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) and Smith (US 5394790 A).
Regarding claim 1, Biglione teaches (Paragraph 0008) applying an electric field to food pieces and par-frying the food pieces in oil. Biglione further teaches (Paragraph 0019) marinating potato slices in a salt solution (an additive) prior to frying. Additionally, Biglione teaches (Paragraph 0032, 0033) the oil content of the fried food products that are produced by the invention can be controlled precisely, and a reduced oil content product can be provided by using a high temperature finish frying step (i.e. the frying step can be used to adjust the oil content of the chips).
Biglione is silent on setting a desired oil content of said food to a specific predetermined value. Biglione is further silent on preserving said food product after said additive has been introduced in said food product and after the desired oil content of said food product has been adjusted.
Desai teaches (Paragraph 0003, 0068) an improved method for the production of reduced oil potato chips and more particularly to a method of controlling the oil-pickup within the fryer, wherein hot-potato pre-treatment, followed by frying and then finally combined with a post-fryer, superheated-steam treatment, should enable the manufacture of fried potato chips having an oil content as low as 18% by weight (specific, predetermined value).

Smith teaches (Col. 2, lines 8-19) a potato chip making process in which potato chips are fried and subsequently packaged (where packaging the chips constitutes preserving them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the packaging (preservation) step of Smith since both are directed to processes for producing potato chips, since both teach frying potato chips, since packaging fried potato chips is known in the art as shown by Smith, and since most of the potato chips are consumed in the future, the potato chips are packaged in a way that preserves their freshness so that they do not spoil in transit or while being stored before sale to the consumer (Smith, Col. 1, lines 29-33).
Regarding claim 2, Biglione teaches (Paragraph 0016) subjecting potatoes to a pulsed electric field that causes electroporation of the starch cells.
Regarding claims 3 and 16, Biglione teaches (Paragraph 0044) producing potato chips by subjecting them to a pulsed electric field, then slicing the potatoes, then frying them. Biglione further teaches (Paragraph 0045) a modification to the above process in which the potatoes are marinated in a salt solution (additive) between the slicing and frying steps, i.e. after the potatoes have been conditioned by the pulsed electric field.
Regarding claims 6, 19, and 20, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution. The salt additive would provide flavor to the potatoes.
Regarding claim 8, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution, i.e. the salt additive is dissolved in a liquid when it is brought into contact with the food product.
Regarding claim 9, Biglione teaches (Paragraph 0019) marinating potato slices in a salt solution, i.e. the potato slices are placed into the salt solution.
Regarding claim 11, Biglione teaches (Paragraph 0044, 0045) preparing potato chips in a process in which the potatoes are marinated in salt results in a product with an oil content of 22.67% which is different from the oil content of 23.72% produced in an identical process without marinating the potatoes in a salt solution. (It should be noted that the requirement for adjusting the oil content when the additive is introduced does not necessarily require that the additive be added during the step of setting the desired oil content of the food product. In other words, the claim language allows for adjusting the oil content to specific predetermined value in one step and further or previously adjusting the oil content during the step of introducing the additive).
Regarding claim 12, Biglione teaches (Paragraph 0008) par-frying food pieces, which is a means of preservation and heating. 
Regarding claim 13, Biglione teaches (Paragraph 0008) par-frying food pieces, which is a method of cooking.
Regarding claim 14, Biglione teaches (Paragraph 0004) producing potato chips from raw potatoes, which are a vegetable material.
Regarding claim 15, Biglione teaches (Paragraph 0015) producing potato chips, a snack product.
Regarding claims 21 and 22, Biglione teaches (Paragraph 0019) adding salt to the potatoes in the production of potato chips, which would result in a salty snack product. Potato chips are known in the art as a snack product that may be nibbled. 
Claim(s) 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) and Smith (US 5394790 A), and further in view of Romero (US 20040115334 A1).
Regarding claims 4, 5, 17, and 18, Biglione teaches (Paragraph 0016) slicing potatoes, a type of mechanical energy in which the food product is cut up.
Biglione is silent on the mechanical energy acting upon the food product during or after the step of introducing the additive.
Romero teaches (Paragraph 0014, 0016) immersing the fresh potatoes that may have been previously sliced in an aqueous solution of a food-grade salt, said saline solution being stirred constantly (where stirring constitutes mechanical energy acting upon the potatoes). Romero further teaches (Paragraph 0017) that the potatoes may be fried at a later cooking stage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the teaching of Romero since both are directed to methods of preparing sliced potatoes, since both teach adding salt via a salt solution, since stirring potatoes in a salt solution is known in the art as shown by Romero, since the treatment of Romero generates a greater flow of starch from the inside of the cells in the outermost layers of the potato toward the liquid medium which will result later in a lower level of fat retention in the final frying operation (Romero Paragraph 0017) which will consequently make the final product healthier, and since stirring during margination will lead to more forceful contact between the salt and potatoes, thus speeding up the process of adding salt and/or allowing the salt to penetrate deeper into the potatoes.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1) and Smith (US 5394790 A), and further in view of De Rooij (US 5045335 A).
Regarding Claim 7, Biglione is silent on a precursor being converted into an additive.
De Rooij teaches (Col. 2, lines 41-45, 55-61) a method for processing potato parts by treating them with a processed flavor mixture, wherein during the frying operation, the processed flavor mixture, which contains flavor precursor compounds like addition products of reducing sugars, amino acids, and sulfhydryl compounds, which have attached to the potato material react upon heating further to form flavor compounds like maltols, furanones, thiazolidins, thiophene derivatives, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the process of converting precursors into additives during frying as taught by De Rooij since both are directed to methods of preparing a potato product, since both teach the use of additives, since both teach frying potato pieces, since converting a precursor to an additive during frying is known in the art as shown by De Rooij, since the additives of De Rooij improve the flavor of potato products like French fried potatoes, chips and crisps so that these potato products have a beef or meat-like flavor (De Rooij, Col. 1, lines 15-18), and since using precursors that are converted during frying, the food product may end with flavor changing additives rather than having additives that are added initially and destroyed during frying.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biglione (US 2017/0035078 A1) in view of Desai (US 20110281005 A1), Nikolaevich (RU 2427277 C2), and Smith (US 5394790 A).
Biglione teaches (Paragraph 0008) applying an electric field to food pieces and par-frying the food pieces in oil. Biglione further teaches (Paragraph 0019) marinating potato slices in a salt solution (an additive) prior to frying.
Biglione is silent on introducing an additive into said food product by bringing the additive into contact with said food product when said additive is dissolved in oil or emulsified. Biglione is further silent on setting a desired oil content of said food product to a specific predetermined value when the additive is introduced into said food product. Biglione is also silent on preserving said food product after said additive has been introduced in said food product and after the desired oil content of said food product has been adjusted.
Desai teaches (Paragraph 0003, 0068) an improved method for the production of reduced oil potato chips and more particularly to a method of controlling the oil-pickup within the fryer, wherein hot-potato pre-treatment, followed by frying and then finally combined with a post-fryer, superheated-steam treatment, should enable the manufacture of fried potato chips having an oil content as low as 18% by weight (specific, predetermined value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the method of adjusting the oil content taught by Desai since both are directed to processes for making potato chips, since both teach adjusting the oil content during frying, since producing potato chips with a specific predetermined oil content is known in the art as shown by Desai, and since low oil content is desirable for nutritional reasons and many consumers prefer healthier alternatives to the traditional snack foods which can be achieved by decreasing the oil content of the chip (Desai, Paragraph 0010).
Nikolaevich teaches (Paragraphs 0014 and 0015) a method for the production of edible oil that includes grinding spices to a powdery state, adding spices to liquid vegetable refined oil, mixing, and infusing spices in oil, resulting in the production of edible oil with antiseptic and antioxidant properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione as modified above to incorporate the spice infusion process taught by Nikolaevich into oil frying process, resulting in the introduction of an additive into a food product by bringing the additive into contact with the food product when the additive is dissolved in oil or emulsified, since both Biglione (as modified above) and Nikolaevich teach treatment of a food product in oil, since it is known in the art to infuse additives in edible oil as shown by Nikolaevich, and since substances transferred from the spices to the oil provide an antiseptic effect of that is manifested in the destruction or slowing down of the growth of microorganisms and is used to extend the shelf life of food (Nikolaevich, Paragraphs 0017-0022).
Smith teaches (Col. 2, lines 8-19) a potato chip making process in which potato chips are fried and subsequently packaged (where packaging the chips constitutes preserving them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Biglione to incorporate the packaging (preservation) step of Smith since both are directed to processes for producing potato chips, since both teach frying potato chips, since packaging fried potato chips is known in the art as shown by Smith, and since most of the potato chips are consumed in the future, the potato chips are packaged in a way that preserves their freshness so that they do not spoil in transit or while being stored before sale to the consumer (Smith, Col. 1, lines 29-33).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biglione (US 2017/0035078 A1) and Hibbs (US 5204133 A) for claim 1 and Biglione (US 2017/0035078 A1), Hibbs (US 5204133 A), and  Nikolaevich (RU 2427277 C2) for claim 23 as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lewis (US 5441758 A) teaches a process for preparing no or low fat potato chips and straws, wherein the resulting product may have controlled amounts of oil added.
Agrawal (US 20100159094 A1) teaches a process for preparation of KOFTA comprising steps of boiling potato and vegetables etc., mixing with binder such as gram flour and salt, spices, condiments etc. to obtain a mixture subjected to freeze drying and/or vacuum frying.
Hibbs (US 5204133 A) teaches a process for preparing sliced potato products where the oil content is adjusted to a specific value.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        									/DREW E BECKER/                                                                                                                                  Primary Examiner, Art Unit 1792